t c memo united_states tax_court charles e campbell petitioner v commissioner of internal revenue respondent docket no filed date charles e campbell pro_se dennis m kelly for respondent memorandum opinion laro judge respondent moves pursuant to rule for an order granting summary_judgment in respondent's favor rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated dollar amounts are rounded to the nearest dollar respondent's motion for summary_judgment is based on matters deemed admitted by reason of petitioner's failure to respond to requests for admission served by respondent under rule respondent determined deficiencies for through based on petitioner's failure_to_file federal_income_tax returns and report gross_income received from the following activities gambling sale of illegal narcotics and the purchase repair and sale of used automobiles the resulting deficiencies in income_tax and additions thereto are as follows year additions to tax sec sec sec sec deficiency b a b b b f dollar_figure dollar_figure big_number big_number --- --- of the interest due on dollar_figure --- --- --- --- dollar_figure --- --- dollar_figure respondent asserts in the alternative that petitioner is liable for the additions to tax under sec_6651 and sec_6653 and b for sec_6651 and sec_6653 for and sec_6651 for based on matters deemed admitted respondent claims that there is no genuine issue of material fact as to either petitioner's liability for deficiencies in his through federal_income_tax or petitioner's liability for the fraud additions under sec_6653 and b for sec_6653 for and sec_6651 for we hold for respondent on all issues background petitioner and his spouse angela m campbell ms campbell filed joint federal_income_tax returns for through despite demonstrated knowledge of the requirement to file tax returns petitioner and ms campbell failed to file federal_income_tax returns for through using the expenditure method for reconstruction_of_income respondent determined that the gross_income of petitioner and ms campbell was dollar_figure dollar_figure and dollar_figure for through respectively respondent determined that petitioner's community_property share for the respective years was dollar_figure dollar_figure and dollar_figure on date petitioner petitioned the court for a redetermination of respondent's determination petitioner was incarcerated at the montgomery county jail in conroe texas when he petitioned the court on date respondent filed a motion for continuance of trial on the ground that petitioner was undergoing criminal prosecution and petitioner's criminal trial was scheduled to commence on date contemporaneously respondent filed a motion to consolidate for trial briefing and opinion petitioner's case at docket number with ms campbell's case at docket number petitioner's and ms campbell's cases were set for separate trials at the trial session beginning date the court granted both of respondent's motions and the trial was rescheduled for the trial session beginning on date in or around date petitioner was found guilty of a felony crime and sentenced to years' imprisonment in a federal correctional facility on date pursuant to rule respondent served upon petitioner and filed with the court requests for admission the admissions requested were in pertinent part as follows petitioner did not file federal_income_tax returns when they were due for the taxable years and petitioner has not filed federal_income_tax returns at any time for the taxable years and prior to petitioner and his spouse filed joint federal_income_tax returns for the taxable years and during the taxable years and petitioner was engaged in the following cash activities a professional cardplayer b gambling c sale of illegal narcotics and d repair and sales of used automobiles on or about date approximately dollar_figure in cash was seized from petitioner's residence pincite brandon road conroe texas by law enforcement officials the money seized on date was owned by petitioner and his spouse petitioner and his spouse wrote checks in the total amount of dollar_figure which were paid during out of petitioner's checking account at texas commerce bank petitioner and his spouse wrote checks in the total amount of dollar_figure which were paid during out of petitioner's checking account at texas commerce bank petitioner and his spouse wrote checks in the total amount of dollar_figure which were paid during out of petitioner's checking account at texas commerce bank petitioner and his spouse wrote checks in the total amount of dollar_figure which were paid during out of petitioner's checking account at texas commerce bank petitioner and his spouse wrote checks in the total amount of dollar_figure which were paid during january out of petitioner's checking account at texas commerce bank petitioner and his spouse wrote checks in the total amount of dollar_figure which were paid during january out of petitioner's checking account at texas commerce bank petitioner and his spouse had no nontaxable sources of income during the taxable years and the total unreported gross_income of petitioner and his spouse for the taxable_year is dollar_figure petitioner's share of the total unreported gross_income for under the community_property_laws of texas is dollar_figure the total unreported gross_income for petitioner and his spouse for the taxable_year is dollar_figure petitioner's share of the total unreported gross_income for under community_property_laws of texas is dollar_figure the total unreported taxable_income for petitioner and his spouse for the taxable_year is dollar_figure petitioner's share of the total unreported gross_income for under the community_property_laws of texas is dollar_figure petitioner's correct_tax liability including self-employment_tax for the taxable years and is dollar_figure dollar_figure and dollar_figure respectively petitioner has not made any payments of tax for the income_tax liabilities due for or petitioner's failure_to_file a federal_income_tax return for each of the taxable years and was fraudulent with the intent to evade the payment of taxes on taxable_income earned in each respective year petitioner failed to maintain complete and adequate_records of the activities he conducted in cash during the taxable years and with the intent to evade the payment of taxes on such business transactions in each respective year petitioner failed to produce any records of his business or personal activities for respondent during the examination of his income_tax liabilities for the taxable years and petitioner's failure to produce any records of his business or personal activities for respondent during the examination of petitioner's income_tax liabilities for the taxable years and was fraudulent with the intent to evade the payment of taxes for each respective year petitioner failed to respond to respondent's requests for admission as required by rule c at the trial session beginning date there was no appearance by or on behalf of petitioner or ms campbell respondent submitted to the court a decision document with respect to ms campbell and informed the court that petitioner remained incarcerated respondent also informed the court that petitioner and respondent had reached a basis for settlement that a decision document had been sent to petitioner and that petitioner had subsequently mailed the decision document back to respondent and respondent was awaiting delivery upon respondent's request for additional time to await delivery of decision document the court ordered that petitioner's and ms campbell's cases be severed and that petitioner's case be continued with jurisdiction retained petitioner had not in fact mailed the proposed decision document and settlement computations to respondent during late november and december of respondent repeatedly attempted to contact petitioner and ms campbell petitioner did not respond to respondent's correspondence or phone calls following respondent's status report dated date the court ordered that jurisdiction is no longer retained by the division and that petitioner's case be restored to the general docket the case was set for trial at the trial session beginning on date on date respondent filed a motion for summary_judgment moving the court that based on matters deemed admitted by petitioner as set forth in respondent's requests for admission we find petitioner liable for the deficiencies and additions to tax as shown in the notice_of_deficiency in the event that the court denies respondent's motion for summary_judgment respondent also contemporaneously filed a motion for writ of habeas corpus and testificandum to secure petitioner's presence at the date trial session on date the court ordered a response from petitioner to respondent's motion for summary_judgment to be received on or before date petitioner has not complied with the court's order petitioner has not filed any motion to withdraw the deemed admissions pursuant to rule f discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 61_tc_861 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because summary adjudication decides an issue against a party before trial we grant such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary adjudication 326_us_1 78_tc_412 the court will not resolve disagreements over material factual issues through summary adjudication espinoza v commissioner supra pincite the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 369_us_654 kroh v commissioner supra pincite a fact is material if it tends to resolve any of the issues that have been properly raised by the parties 10a wright miller federal practice and procedure civil 2d sec pincite 2d ed a deficiencies for through the first issue is whether petitioner is liable for the deficiencies respondent asks the court to hold as a matter of law that petitioner owes the deficiencies as determined in the notice_of_deficiency the deficiencies are in the amounts of dollar_figure dollar_figure and dollar_figure for through respectively under rule c matters set forth in requests for admission are deemed admitted unless an answer or objection is served on the requesting party within days after service of the request or within such shorter or longer time as the court may allow since petitioner has failed to respond to respondent's requests the facts as set forth therein are deemed admitted and are a sufficient basis on which to grant respondent's motion for summary_judgment 100_tc_495 85_tc_267 65_tc_333 affd 565_f2d_954 5th cir sec_61 defines gross_income as income from whatever source derived the supreme court has held that when earnings are acquired lawfully or unlawfully without a consensual recognition of an obligation to repay there is income to the taxpayer 366_us_213 in james the supreme court stated that this standard brings wrongful appropriations within the broad sweep of 'gross income' id petitioner has admitted facts which overwhelmingly establish substantial intentional omissions of taxable_income for through the admissions establish that petitioner was engaged in activities such as gambling sales of illegal narcotics and car sales and repairs and that petitioner received unreported income from these activities specifically petitioner is deemed to have admitted under rule c that during the taxable years and petitioner was engaged in the following cash activities a professional cardplayer b gambling c sale of illegal narcotics and d repair and sales of used automobiles the total unreported gross_income of petitioner and his spouse for the taxable_year is dollar_figure petitioner's share of the total unreported gross_income for under the community_property_laws of texas is dollar_figure the total unreported gross_income for petitioner and his spouse for the taxable_year is dollar_figure petitioner's share of the total unreported gross_income for under community_property_laws of texas is dollar_figure the total unreported taxable_income for petitioner and his spouse for the taxable_year is dollar_figure petitioner's share of the total unreported gross_income for under the community_property_laws of texas is dollar_figure petitioner's correct_tax liability including self-employment_tax for the taxable years and is dollar_figure dollar_figure and dollar_figure respectively the deemed admissions establish that there is no genuine issue of material fact with respect to the underlying deficiencies and support respondent's determination in this regard marshall v commissioner supra pincite freedson v commissioner supra pincite we sustain respondent's determination of the deficiencies for through as shown in the notice_of_deficiency b additions to tax for fraud the second issue is whether petitioner is liable for the additions to tax for fraud under sec_6653 and b for sec_6653 for and sec_6651 for for sec_6653 imposes an addition_to_tax equal to percent of the portion of the underpayment attributable to fraud and sec_6653 imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to that portion for sec_6653 imposes an addition_to_tax equal to percent of the portion of an underpayment that is due to fraud for sec_6651 imposes an addition_to_tax of similar proportion where a failure_to_file a return is fraudulent because these provisions are analyzed similarly as to the determination of fraudulent intent we consolidate our discussion of fraud determinations 102_tc_632 the additions to tax for fraud are civil sanctions provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 fraud is defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 118_f2d_308 5th cir 92_tc_661 sec_7454 states in pertinent part that in any proceeding involving the issue whether the petitioner has been guilty of fraud with intent to evade tax the burden_of_proof in respect of such issue shall be upon the secretary rule b requires that this burden be carried by clear_and_convincing evidence 84_tc_405 under sec_6653 for and sec_6653 for the fraud addition is imposed where there is an underpayment_of_tax required to be shown on the return that is due to fraud fraud is shown by proof that the taxpayer intended to conceal mislead or otherwise prevent the collection of his or her taxes 317_us_492 398_f2d_1002 3d cir 394_f2d_366 5th cir affd tcmemo_1966_81 80_tc_1111 sec_6653 underpayment_of_tax for and to impose liability under sec_6653 and b for and sec_6653 for respondent must first prove that there has been an underpayment of taxes for the years in issue 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 sec_6653 defines underpayment as a deficiency as defined in sec_6211 except that in making the deficiency calculation under sec_6211 sec_6653 states that the tax shown on a return referred to in sec_6211 shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return petitioner failed to file federal_income_tax returns for and the deemed admissions establish that petitioner's tax_liabilities for and are dollar_figure and dollar_figure respectively since for purposes of sec_6653 a taxpayer will automatically create an 'underpayment' in the amount of the correct_tax simply because he or she files an untimely return we conclude that petitioner underpaid his taxes in and see 92_tc_342 affd 898_f2d_50 5th cir fraudulent intent under sec_6653 for sec_6653 for and sec_6651 for respondent must show that petitioner intended to conceal mislead or otherwise prevent the collection_of_taxes stoltzfus v united_states supra pincite 394_f2d_366 5th cir affg tcmemo_1966_81 rowlee v commissioner supra pincite because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts spies v united_states supra pincite 79_tc_995 affd 748_f2d_331 6th cir collins v commissioner tcmemo_1994_409 because matters deemed admitted pursuant to rule are conclusively established and may be sufficient to support the granting of a motion for summary_judgment respondent may establish fraud by relying on petitioner's deemed admissions 85_tc_267 81_tc_644 77_tc_334 petitioner is deemed to have admitted under rule c that petitioner's failure_to_file a federal_income_tax return for each of the taxable years and was fraudulent with the intent to evade the payment of taxes on taxable_income earned in each respective year petitioner failed to maintain complete and adequate_records of the activities he conducted in cash during the taxable years and with the intent to evade the payment of taxes on such business transactions in each respective year petitioner failed to produce any records of his business or personal activities for respondent during the examination of his income_tax liabilities for the taxable years and petitioner's failure to produce any records of his business or personal activities for respondent during the examination of petitioner's income_tax liabilities for the taxable years and was fraudulent with the intent to evade the payment of taxes for each respective year in support of a finding of fraud courts have relied on a number of indicia of fraud in deciding sec_6653 and sec_6651 cases indicia of fraud include a pattern of understatement of income maintaining inadequate books_and_records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with taxing authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments 91_tc_874 although no single factor is necessarily dispositive on the issue of fraud the existence of several indicia is persuasive circumstantial evidence petzoldt v commissioner t c pincite respondent argues that through the deemed admissions fraud is clearly and convincingly established by petitioner's conduct of dealing in cash petitioner's failure_to_file tax returns and report income earned and petitioner's failure to maintain records of his business activities or produce any records to respondent during the examination we agree with respondent respondent through the deemed admissions has affirmatively shown various indicia of fraud committed by petitioner first petitioner's understatement of income in through indicates fraud through the deemed admitted facts respondent has established that over a 3-year period petitioner engaged in a pattern of concealing substantial amounts of income petitioner received substantial income from his involvement in gambling activities the sale of illegal narcotics and the sale and repair of used cars petitioner has admitted that he and ms campbell had unreported gross_income in the amounts of dollar_figure dollar_figure and dollar_figure for through respectively this is strong evidence of an intent to evade tax 301_f2d_484 5th cir affg tcmemo_1959_172 second failure to maintain adequate books_and_records and failure to produce business records during the examination process are evidence of fraud the deemed admissions in pertinent part establish that petitioner failed to maintain complete and adequate_records of the activities he conducted in cash during the taxable years and and that petitioner failed to produce any records of his business or personal activities for respondent during the examination of petitioner's income_tax liabilities for the taxable years and furthermore petitioner is deemed to have admitted that his failure to produce records was fraudulent with the intent to evade the payment of taxes third failing to file tax returns is evidence of fraud t he mere failure_to_file tax returns even over an extended period of time does not per se establish fraud however the failure_to_file tax returns is persuasive circumstantial evidence of fraud 544_f2d_883 5th cir affg tcmemo_1975_368 petitioner is deemed to have admitted that he failed to file federal_income_tax returns for through in addition petitioner's prior filings of joint income_tax returns for through indicate petitioner's knowledge of the yearly requirement to file and further support a finding that petitioner possessed fraudulent intent in failing to file returns for the years in issue in conclusion petitioner's deemed admissions support a finding of fraud respondent has established by clear_and_convincing evidence that petitioner acted fraudulently in failing to file returns and report income for through an appropriate order will be issued and decision will be entered
